Exhibit 10.2

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

AMENDMENT NO. 10 TO COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 10 to the Collaboration and License Agreement (this
“Amendment”) is made and entered into by and between Kyowa Kirin Co., Ltd.
(formerly, Kyowa Hakko Kirin Co., Ltd.), a company organized and existing under
the laws of Japan, with an address at 1-9-2 Otemachi, Chiyoda-ku, Tokyo,
100-0004, Japan (“KKC”) and Ultragenyx Pharmaceutical Inc., a company organized
and existing under the laws of the State of Delaware, with an address at 60
Leveroni Court, Novato, California 94949, USA (“UGNX”).

 

RECITALS

 

WHEREAS, KKC and UGNX entered into a Collaboration and License Agreement
effective as of August 29, 2013, an Amendment No. 1 to Collaboration and License
Agreement effective as of August 24, 2015, an Amendment No. 2 to Collaboration
and License Agreement effective as of November 28, 2016, an Amendment No. 3 to
Collaboration and License Agreement effective as of September 29, 2017, an
Amendment No. 4 to Collaboration and License Agreement effective as of January
29, 2018, an Amendment No. 5 to Collaboration and License Agreement effective as
of April 30, 2018 (the “Amendment No. 5”), an Amendment No. 6 to Collaboration
and License Agreement effective as of February 1, 2019, an Amendment No. 7 to
Collaboration and License Agreement effective as of December 5, 2018, an
Amendment No. 8 to Collaboration and License Agreement effective as of July 4,
2019 and an Amendment No. 9 to Collaboration and License Agreement effective as
of December 23, 2019 (collectively, the “Collaboration Agreement”).

 

WHEREAS, both Parties wish to further amend the Collaboration Agreement as set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the Parties agree as follows:

 

1.

This Amendment shall be effective as of April 1, 2020 (the “Amendment Effective
Date”).

 

2.

Any capitalized terms that are not defined in this Amendment will have their
respective meanings set forth in the Collaboration Agreement.

 

3.

Notwithstanding anything in the Collaboration Agreement to the contrary,
including Section 5 of the Amendment No. 5, the payment procedures and schedules
shall be set forth as below;

 

 

(i)

As to the profit sharing stipulated in Section 7.1 of the Collaboration
Agreement, KKUS shall pay [***] to UGNX, within [***] Business Days after the
end of [***], the [***] profit share progress payment based on the [***] (the
“Estimated Profit Share”).  UGNX shall issue an invoice for such [***] payment
by [***]. Parties shall

 

--------------------------------------------------------------------------------

 

 

 

settle the amount of difference between the actual profit sharing calculated by
KKC based on the report set forth in Section 7.1.2 of the Collaboration
Agreement and the paid Estimated Profit Share for the applicable [***] within
[***]days after the end of such [***].

 

 

(ii)

As to the Development Costs shared by the Parties, Kyowa Kirin Pharmaceutical
Development, Inc. which is KKC’s Affiliate, shall pay [***] to UGNX, within
[***] Business Days after the end of each [***], an amount equal to [***] (the
“Estimated Development Costs”). By the end of each [***], UGNX shall issue an
invoice to KKC for such [***] payment of such Estimated Development Costs. The
Parties shall settle the amount of difference between the actual Development
Costs borne by UGNX, which is calculated based on the report set forth in
Section 4.9.4 of the Collaboration Agreement, and the paid Estimated Development
Costs for the applicable [***] within [***] days after such [***].

 

 

(iii)

As to the pass-through of costs for [***] from UGNX to KKUS in the Profit Share
Territory, UGNX shall, on a [***] basis, provide to KKUS an invoice and details
regarding the total of all such pass-through costs (the “Invoiced Pass-Through
Costs”). KKUS shall pay to UGNX such pass-through costs within [***] Business
Days after receiving each invoice. The Parties shall settle the amount of
difference between actual costs calculated by KKC based on the report set forth
in Section 7.1.2 of the Collaboration Agreement and the paid Invoiced
Pass-Through Costs for the applicable [***] within [***] days after then end of
such [***].

 

4.

Except as expressly provided in this Amendment, all other terms, conditions and
provisions of the Collaboration Agreement shall continue in full force and
effect as provided therein.  

 

5.

This Amendment may be executed in identical duplicate copies exchanged by
facsimile or e-mail (PDF form) transmission. The Parties agree to execute two
identical original copies of this Amendment after exchanging signed facsimile
versions. Each identical counterpart will be deemed an original, but all of
which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
of the Amendment Effective Date.

 

 

 

 

 

 

 

 

 

KYOWA KIRIN CO., LTD.

 

 

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

 

 

 

By:

 

/s Yasuo Fujii

 

 

 

By:

 

/s/ Thomas Kassberg

Name:

 

Yasuo Fujii

 

 

 

Name:

 

Thomas Kassberg

Title:

 

Director,

Business Development Dept.

 

 

 

Title:

 

Chief Business Officer

 

2

 